DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
According to the amendment filed on July 11, 2022, claims 4 was amended, and claims 2 and 3 were cancelled. Claims 1 and 4-6 are currently pending in this application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the claims:
     Claim 1: in line 17, after “locations”, delete “are” and insert --is--.
Allowable Subject Matter
Claims 1 and 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of the limitations as claimed.
Re claim 1, the most relevant reference, US 2004/0227895 to Yoo et al. (Yoo), fails to disclose or suggest a display device in which each of the non-shielding locations is one of a pixel portion in the left end of the effective pixel portion and a pixel portion in the right end of the effective pixel portion.
As shown in Figs. 3, 9B and 19, Yoo discloses a display device comprising:
a display section DA1/DA2 in which a plurality of pixels 120 are arrayed in a matrix;
a plurality of scan lines 121 which select pixels [0050];
a plurality of signal lines 122 which supply image signals to the selected pixels [0051];
a plurality of color filters 162, 164, 166 that are arranged so as to correspond to color displays R, G, B of the pixels 120, the color filters including a blue color filter 166; and
a light shielding layer 240 (Fig. 9B),
wherein
the display section includes an effective pixel portion DA1/DA2 and a frame portion PA1/PA2 that surrounds the effective pixel portion DA1/DA2,
the light shielding layer 240 covers parts of a light-shielding area that includes the frame portion PA1/PA2 and a wiring circuit of the effective pixel region DA1/DA2 (Fig. 19),
the light shielding layer 240 does not cover non-shielding locations 244 (openings) that are parts of the light shielding area [0116], and
at least the blue color filter 166a is arranged by being stacked at each of the non-shielding locations 244.
However, as shown in Fig. 19, the non-shielding location 244 is in the frame portion PA1/PA2.
Re claim 4, Yoo also fails to disclose or suggest a display device in which the non-shielding locations are located in a portion of the seal material. 
As shown in Figs. 3, 9B and 19, Yoo discloses a display device comprising:
a display section DA1/DA2 in which a plurality of pixels 120 are arrayed in a matrix;
a plurality of scan lines 121 which select pixels [0050];
a plurality of signal lines 122 which supply image signals to the selected pixels [0051];
a plurality of color filters 162, 164, 166 that are arranged so as to correspond to color displays R, G, B of the pixels 120, the color filters including a blue color filter 166; and
a light shielding layer 240 (Fig. 9B),
wherein
the display section includes an effective pixel portion DA1/DA2 and a frame portion PA1/PA2 that surrounds the effective pixel portion DA1/DA2,
the light shielding layer 240 covers parts of a light-shielding area that includes the frame portion PA1/PA2 and a wiring circuit of the effective pixel region DA1/DA2 (Fig. 19),
the light shielding layer 240 does not cover non-shielding locations 244 (openings) that are parts of the light shielding area [0116],
at least the blue color filter 166a is arranged by being stacked at each of the non-shielding locations 244,
the non-shielding locations 244 are located in the frame portion PA1/PA2, 
the shape of the non-shielding locations 244 is a hollow, and
a pixel substrate 100 including the scan lines 121 and the signal lines 122 and a counter substrate 200 are bonded to each other by a seal material 410 (Fig. 19).
Fig. 14 of Yoo shows the counter substrate 200 including the color filters 230. However, the non-shielding locations 244 are not located in a portion of the seal material 410 as shown in Fig. 19. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
July 21, 2022